19-23649-rdd       Doc 3788        Filed 09/18/21 Entered 09/18/21 13:18:27                     Main Document
                                               Pg 1 of 3



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Eli J. Vonnegut
James I. McClammy
Christopher S. Robertson

Counsel to the Debtors
and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                         Chapter 11

 PURDUE PHARMA L.P., et al.,                                    Case No. 19-23649 (RDD)

                  Debtors.1                                     (Jointly Administered)


                  NOTICE OF STATUS AND SCHEDULING CONFERENCE

          PLEASE TAKE NOTICE that on September 15, 2021, William K. Harrington, the

United States Trustee for Region 2 (“United States Trustee”) filed the United States Trustee’s Ex

Parte Motion for an Order Shortening Notice and Scheduling Hearing With Respect to the United

States Trustee’s Expedited Motion for a Stay of Confirmation Order and Related Orders Pending

Appeal Pursuant to Federal Rule of Bankruptcy Procedure 8007 [Dkt. No. 3779] (the “Motion”).



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
19-23649-rdd      Doc 3788        Filed 09/18/21 Entered 09/18/21 13:18:27                 Main Document
                                              Pg 2 of 3



         PLEASE TAKE FURTHER NOTICE that a status and scheduling conference (the

“Conference”) regarding the Motion has been scheduled for September 30, 2021, at 2:00 p.m.

(Prevailing Eastern Time) before the Honorable Judge Robert D. Drain, United States

Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New York, 300

Quarropas Street, White Plains, New York 10601 (the “Bankruptcy Court”); provided that,

pursuant to General Order M-543, dated March 20, 2020 (Morris, C.J.) (“General Order M-

543”), such Conference shall be conducted via Zoom for Government® so long as General Order

M-543 is in effect or unless otherwise ordered by the Bankruptcy Court.2

         PLEASE TAKE FURTHER NOTICE that parties wishing to participate in the

Conference are required to register their appearance by 4:00 p.m. (Prevailing Eastern Time) the

day before the Conference at https://ecf.nysb.uscourts.gov/cgi-bin/nysbAppearances.pl.

         PLEASE TAKE FURTHER NOTICE that copies of the Motion may be obtained free of

charge       by       visiting       the       website        of      Prime        Clerk        LLC        at

https://restructuring.primeclerk.com/purduepharma. You may also obtain copies of any pleadings

by visiting the Bankruptcy Court’s website at http://www.nysb.uscourts.gov in accordance with

the procedures and fees set forth therein.



                                 [Remainder of page intentionally left blank]




2
 A copy of General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/court-operations-
under-exigent-circumstances-created-covid-19.



                                                      2
19-23649-rdd   Doc 3788   Filed 09/18/21 Entered 09/18/21 13:18:27   Main Document
                                      Pg 3 of 3




Dated:   September 18, 2021
         New York, New York

                                      DAVIS POLK & WARDWELL LLP

                                      By: /s/ Eli J. Vonnegut

                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701-5800
                                      Marshall S. Huebner
                                      Benjamin S. Kaminetzky
                                      Eli J. Vonnegut
                                      James I. McClammy
                                      Christopher S. Robertson

                                      Counsel to the Debtors
                                      and Debtors in Possession




                                        3
